 WATKINS SECURITY AGE
NCY
 31 Watkins Security Agency of D.C., Inc. 
and 
Federal 
Contract Guards of America (FCGOA), Pet
i-tioner.  
Case 5
ŒRCŒ16491 October 28, 2010
 ORDER
 MEMBERS 
BECKER
, PEARCE
, AND 
HAYES
 Service Employees International Union Local 32BJ™s 
(Local 32BJ) request for special 
permi
ssion to appeal the 
Regional Director™s order denying Local 32BJ™s m
otion 
to intervene in these proceedings is granted.  Having 
carefully considered the motion, we have decided to r
e-mand this case for a hearing to d
etermine whether the 
petitioned
-for 
unit employees e
nforce rules to protect 
property of a statutory employer or to protect the safety 
of persons on the premises of a statutory employer, and 
any other issues that the R
egional Director may deem 
appropriate for determin
ation.  Our dissenting co
lleague 
raises an important po
licy concern he believes arises out 
of the constru
ction of Section 9(b)(3) of the Act urged by 
Local 32BJ.  However, the concern he identifies was not 
addressed in the papers filed in connection with the r
e-quest for special pe
rmission to appeal and we prefer to 
address it based on an evidentiary record and after full 

briefing.
  Accordingly, this case is remanded to the R
e-gional Director to conduct a hearing and to issue a dec
i-
sion.   
  MEMBER 
HAYES
, dissenting.
 I would grant th
e request for special permission to a
p-peal and deny the appeal on the me
rits.   There is no need 
to remand this case for a hearing unless the facts to be 

determined are relevant to a meritorious legal th
eory.  In 
my view, they are not. 
 The theory upon whi
ch the remand here is based e
s-sentially holds that Section 9(b)
(3) of the Act should be 
construed to mean that guards who in fact perform guard 
duties at the premises of employers that are not covered 
by the Act are nonguards as a matter of law. That such 
a 
tortured reading would lead to an unte
nable result should 
come as little surprise, and is amply illustrated by the 

obvious result in the present case.  Here, the Petitioner, a 

union which admits to membe
rship 
only guards, 
sought 
to represent a unit of gu
ards.  However, if the Interv
e-nor™s semantic slight of hand passes muster with my co
l-leagues, such guards have become nonguards.  Then the 
Petitioner faces a su
bstantial challenge to the purpose for 
which it was founded.  It could continue to participate i
n this election proceeding, but a vi
ctory in that election 
would be most Pyrrhic.  The Petitioner would then admit 
to membership nonguards, barring it from thereafter pa
r-ticipa
ting in elections to represent statutory guards and 
placing its representation o
f other statutory guard units at 
risk. 
 Thus, unions that exclusively represent guard units 
whose members protect the pro
perty of private sector 
entities would effectively be barred from representing 
guards who are, or may be, assigned to protect the pro
p-erty of a public or other nonstatutory employer.  On the 
other hand, unions that clearly admit nonguards to me
m-bership could be certified to also repr
esent guards based 
solely on the happenstance of whose premises they ha
p-pened to be assigned to protect.  I
 do not believe that 
Section 9(b)(3) was enacted either to effectively bar tr
a-ditional guard unions from represen
ting those employed 
as guards on the premises of nonstatutory e
mployers; or, 
to insure that such guards can be represented solely by 

unions whi
ch admit to me
mbership only nonguards.  
 356 NLRB No. 12
 